Exhibit 10.1

 

SUPPLEMENT AND JOINDER AGREEMENT

 

This SUPPLEMENT AND JOINDER AGREEMENT (this “Agreement”), dated as of
December 11, 2014, which is being executed and delivered pursuant to the Credit
Agreement (defined below), is among Main Street Capital Corporation, a Maryland
corporation (the “Borrower”), the guarantors party thereto (the “Guarantors”),
Branch Banking and Trust Company, as administrative agent (the “Administrative
Agent”) and Whitney Bank, as an additional lender (the “Additional Lender”).

 

RECITALS

 

The Borrower, the Guarantors, the lenders party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Second Amended and Restated
Credit Agreement, dated as of September 27, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

Pursuant to Section 2.14 of the Credit Agreement, the Borrower has notified the
Administrative Agent that the Borrower proposes to increase the aggregate
Revolver Commitments under the Credit Agreement by $50,000,000 from the current
$522,500,000 to $572,500,000.

 

The Additional Lender has agreed to extend to the Borrower a new Revolver
Commitment in the amount of $50,000,000 and to become a Lender for all purposes
of the Credit Agreement.

 

The parties to this Agreement are entering into this Agreement for purposes of
effecting the Commitment Increase under the Credit Agreement and the extension
of the new Revolver Commitment of the Additional Lender, all as contemplated by
Section 2.14 of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Additional Lender, the
Borrower, the Guarantors and the Administrative Agent, intending to be legally
bound hereby, agree as follows:

 

SECTION 1.                            Recitals.  The Recitals are incorporated
herein by reference and shall be deemed to be a part of this Agreement.

 

SECTION 2.                            Additional Lender.  By executing and
delivering this Agreement, the Additional Lender hereby becomes a party to the
Credit Agreement as a Lender thereunder with the same force and effect as if
originally named therein as a Lender and, without limiting the generality of the
foregoing, the Additional Lender hereby expressly assumes all obligations and
liabilities of a Lender thereunder.  The Administrative Agent hereby approves
the Additional

 

--------------------------------------------------------------------------------


 

Lender as an Eligible Assignee.  The Additional Lender hereby extends to the
Borrower, subject to and on the terms and conditions set forth in the Credit
Agreement, a Revolver Commitment in the amount of $50,000,000, from and after
the Effective Date of this Agreement, and the Additional Lender agrees to
perform in accordance with the terms thereof all of the obligations which by the
terms of the Credit Agreement and the other Loan Documents are required to be
performed by it as a Lender thereunder.  The Additional Lender represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it qualifies as an Eligible Assignee, (iii) from and after the
Effective Date of this Agreement, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and shall have and perform all of the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Revolver Commitment
and either it, or the Person exercising discretion in making its decision to
acquire the Revolver Commitment, is experienced in acquiring assets of such type
and (v) it has received a copy of the Credit Agreement, together with copies of
the most recent financial statements of the Borrower delivered pursuant to
Section 5.01 of the Credit Agreement, as applicable, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to extend its Revolver Commitment to
the Borrower pursuant to the terms of the Credit Agreement, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender.  The Additional Lender agrees
that it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions and analysis
in taking or not taking action under the Credit Agreement or any other Loan
Documents.

 

SECTION 3.                            Obligations of Lenders.  Each party hereto
acknowledges and agrees that the Revolver Commitments of the Additional Lender
and the other Lenders under the Credit Agreement are several and not joint
commitments and obligations of such Lenders.

 

SECTION 4.                            Conditions to Effectiveness.  Each party
hereto agrees that this Agreement and the effectiveness of the Commitment
Increase as provided in this Agreement shall be subject to satisfaction by the
Borrower of the following conditions and requirements:

 

(a)                                 The Borrower shall have delivered to the
Administrative Agent the following in form and substance satisfactory to the
Administrative Agent:

 

(i)                                     duly executed counterparts of this
Agreement signed by the Additional Lender, the Borrower, the Guarantors and the
Administrative Agent;

 

(ii)                                  a duly executed Revolver Note payable to
the Additional Lender (the “Note”);

 

(iii)                               a certificate of the Secretary or Assistant
Secretary of the Borrower and each Guarantor, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such party approving or consenting to the Commitment Increase and the Note;

 

2

--------------------------------------------------------------------------------


 

(iv) all conditions precedent to such Commitment Increase set forth in
Section 2.14(a) of the Credit Agreement shall have been satisfied;

 

(v) a certificate of the Chief Financial Officer or another Responsible Officer
of the Borrower, certifying that (x) as of the date hereof, all representations
and warranties of the Borrower and the Guarantors contained in this Agreement,
the Credit Agreement and the other Loan Documents are true and correct (except
to the extent any such representation or warranty is expressly stated to have
been made as of a specific date, in which case such representation or warranty
is true and correct as of such date), (y) immediately after giving effect to the
Commitment Increase (including any Borrowings in connection therewith and the
application of the proceeds thereof), the Borrower is in compliance with the
covenants contained in Article V of the Credit Agreement, and (z) no Default or
Event of Default has occurred and is continuing, both immediately before and
after giving effect to such Commitment Increase (including any Borrowings in
connection therewith and the application of the proceeds thereof); and

 

(vi)  such other documents or items that the Administrative Agent, the
Additional Lender or their counsel may reasonably request.

 

(b)                                 The Borrower shall have paid (i) to the
Additional Lender an upfront fee in an amount separately agreed between the
Borrower, the Administrative Agent and the Additional Lender and (ii) to the
Administrative Agent an arrangement fee in an amount separately agreed between
the Borrower and the Administrative Agent.

 

(c)                                  The Borrower shall have paid to the
Administrative Agent, upon application with appropriate documentation, all
reasonable costs and expenses of the Administrative Agent, including reasonable
fees, charges and disbursements of counsel for the Administrative Agent,
incurred in connection with this Agreement and the transactions contemplated
herein.

 

SECTION 5.                            Representations and Warranties. The
Borrower and the Guarantors hereby represent and warrant to the Administrative
Agent and to each of the Lenders as follows:

 

(a)                                 No Default or Event of Default under the
Credit Agreement or any other Loan Document has occurred and is continuing on
the date hereof, or shall result from the Commitment Increase.

 

(b)                                 The Borrower and the Guarantors have the
power and authority to enter into this Agreement and issue the Note and to do
all acts and things as are required or contemplated hereunder or thereunder to
be done, observed and performed by them.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Each of this Agreement and the Note has
been duly authorized, validly executed and delivered by one or more authorized
officers of the Borrower and the Guarantors and constitutes the legal, valid and
binding obligations of the Borrower and the Guarantors enforceable against them
in accordance with their respective terms.

 

(d)                                 The execution and delivery of each of this
Agreement and the Note and the performance by the Borrower and the Guarantors
hereunder and thereunder do not and will not require the consent or approval of
any regulatory authority or governmental authority or agency having jurisdiction
over the Borrower, or any Guarantor, nor be in contravention of or in conflict
with the articles of incorporation, bylaws or other organizational documents of
the Borrower, or any Guarantor that is a corporation, the articles of
organization or operating agreement of any Guarantor that is a limited liability
company, or the provision of any statute, or any judgment, order or indenture,
instrument, agreement or undertaking, to which any Borrower, or any Guarantor is
party or by which the assets or properties of the Borrower and the Guarantors
are or may become bound.

 

SECTION 6.                            Effect of Agreement.  On the Effective
Date, this Agreement shall have the effects set forth in Section 2.14(e) of the
Credit Agreement and the Additional Lender and the Administrative Agent shall
make such payments and adjustments among the Lenders as are contemplated thereby
such that each Lender’s Advances remain consistent with their pro rata
percentage of the Revolver Commitments after giving effect to the Commitment
Increase.  Schedule 2.01 to the Credit Agreement shall be deemed amended to
reflect the Revolver Commitment of the Additional Lender, after giving effect to
the Commitment Increase.

 

SECTION 7.                            No Other Amendment.  Except as
supplemented hereby, the Credit Agreement and all other documents executed in
connection therewith shall remain in full force and effect.  The Credit
Agreement, as supplemented hereby, and all rights, powers and obligations
created thereby or thereunder and under the Collateral Documents and the other
Loan Documents and all such other documents executed in connection therewith,
are in all respects acknowledged, ratified and reaffirmed by the Borrower and
each Guarantor.

 

SECTION 8.                            Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which, taken together, shall constitute one and the same
agreement.

 

SECTION 9.                            Governing Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of North
Carolina.

 

SECTION 10.                     Effective Date.  The date on which the
conditions set forth in this Agreement have been satisfied shall be the
“Effective Date” of this Agreement.

 

[The remainder of this page has been intentionally left blank.]

 

4

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Agreement as of the day and year first above written.

 

 

ADDITIONAL LENDER:

 

 

 

WHITNEY BANK

 

 

 

 

By:

/s/ Nathaniel Ellis

 

Name:

Nathaniel Ellis

 

Title:

Assistant Vice President

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

(SEAL)

 

Name:

Brent D. Smith

 

Title:

Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

(SEAL)

 

Name:

Brent D. Smith

 

Title:

Chief Financial Officer

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

(SEAL)

 

Name:

Brent D. Smith

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

By:

/s/ William B. Keene

 

Name:

William B. Keene

 

Title:

Vice President

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------